MOTION to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: *Page 594 
"Two questions under the Federal Constitution were presented and necessarily passed upon in this proceeding by this Court:
"1. The appellant contended that the judgment recovered in the Courts of Mississippi was required to be accorded, by the Courts of the State of New York, full faith and credit pursuant to Article 4, Section 1 of the United States Constitution. This Court held that the proceedings in the State of Mississippi did not furnish an adequate basis for an in personam judgment and hence the Courts of New York were not required to accord such judgment full faith and credit pursuant to Article 4, Section 1 of the Constitution of the United States.
"2. The appellant further contended that Article XI of the New York Insurance Law, to the extent that it operated to revoke the designation of the Commissioner of Insurance of Mississippi as statutory agent of National Surety Company, and to limit the time within which said company might, under Mississippi statutes, be sued in that State, impaired the contractual rights of the appellant and thereby violated Article 1, Section 10 of the United States Constitution. This Court held that the proceedings taken under Article XI of the Insurance Law did revoke such designation, but did not impair the Constitutional rights of appellant, or violate the provisions of Article 1, Section 10 of the Constitution of the United States." (See 283 N.Y. 68.)